Exhibit 10.3

 

TAX MATTERS AGREEMENT
BETWEEN
VORNADO REALTY TRUST
AND
URBAN EDGE PROPERTIES
DATED AS OF JANUARY 15, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1. Definition of Terms

 

2

 

 

 

SECTION 2. Allocation of Taxes and Tax-Related Losses

 

9

 

 

 

 

2.1

Allocation of Taxes

 

9

2.2

Allocation of Distribution Taxes and Transfer Taxes

 

10

2.3

Tax Payments

 

11

2.4

Closing of Tax Year

 

11

2.5

Allocation of Tax Attributes

 

11

 

 

 

 

SECTION 3. Preparation and Filing of Tax Returns

 

12

 

 

 

 

3.1

Returns

 

12

3.2

Provision of Information

 

13

3.3

Special Rules Relating to the Preparation of Tax Returns

 

13

3.4

Refunds, Credits or Offsets

 

13

3.5

Carrybacks

 

14

3.6

Amended Returns

 

14

 

 

 

 

SECTION 4. Tax Payments

 

14

 

 

 

4.1

Payment of Taxes to Tax Authority

 

14

4.2

Indemnification Payments

 

15

4.3

Interest on Late Payments

 

15

4.4

Tax Consequences of Payments

 

15

 

 

 

 

SECTION 5. Cooperation and Tax Contests

 

16

 

 

 

 

5.1

Cooperation

 

16

5.2

Notices of Tax Contests

 

16

5.3

Control of Tax Contests

 

16

5.4

Cooperation Regarding Tax Contests

 

17

 

 

 

 

SECTION 6. Tax Records

 

17

 

 

 

 

6.1

Retention of Tax Records

 

17

6.2

Access to Tax Records

 

18

6.3

Confidentiality

 

18

 

 

 

 

SECTION 7. Representations and Covenants

 

18

 

 

 

7.1

Covenants of Parent and Spinco

 

18

7.2

Private Letter Ruling

 

19

7.3

Covenants of Spinco

 

19

 

i

--------------------------------------------------------------------------------


 

7.4

Covenants of Parent

 

19

7.5

Spinco Representations

 

20

7.6

Parent Representations

 

20

7.7

Notices and Exceptions

 

20

7.8

Relief

 

20

7.9

Operating Rule

 

21

 

 

 

 

SECTION 8. General Provisions

 

21

 

 

 

 

8.1

Predecessors or Successors

 

21

8.2

Construction

 

21

8.3

Counterparts

 

21

8.4

Notices

 

21

8.5

Amendments

 

22

8.6

Assignment

 

22

8.7

Successors and Assigns

 

23

8.8

Change in Law

 

23

8.9

Authorization, Etc.

 

23

8.10

Termination

 

23

8.11

Subsidiaries

 

23

8.12

Third-Party Beneficiaries

 

23

8.13

Governing Law

 

23

8.14

Waiver of Jury Trial

 

24

8.15

Severability

 

24

8.16

Waiver

 

24

8.17

No Double Recovery

 

24

8.18

No Strict Construction; Interpretation

 

24

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (the “Agreement”) is dated as of January 15, 2015, by
and among Vornado Realty Trust, a Maryland real estate investment trust
(“Parent”) and Urban Edge Properties, a Maryland real estate investment trust
and a Subsidiary of Parent immediately prior to the Distribution (as defined
below) (“Spinco” and, together with Parent, the “Parties”, and each, a “Party”).
Unless otherwise indicated, all “Section” references in this Agreement are to
sections of the Agreement.

 

RECITALS

 

WHEREAS, the board of directors of Parent determined that, based on the
Corporate Business Purposes (as defined below), it is in the best interests of
Parent and its stockholders to separate the businesses of Spinco from Parent’s
other businesses on the terms and conditions set forth in the Separation and
Distribution Agreement by and among Parent, VRLP, Spinco and  Urban Edge
Properties LP, a Delaware limited partnership (“Spinco OP”), dated on or about
the date hereof (the “Separation and Distribution Agreement”);

 

WHEREAS, the board of directors of Parent has authorized the distribution of
approximately 94.67% of all the issued and outstanding common shares, par value
$0.01 per share, of Spinco (the “Spinco Shares”) to the holders of record, as of
the record date, of common shares of Parent, par value $0.04 per share (“Parent
Shares”) entitled to participate in such distributions, with such distribution
to be made on a pro rata basis, with each holder of Parent Shares as of the
record date entitled to receive one Spinco Shares for every two Parent Shares
(such distribution, the “Distribution”);

 

WHEREAS, Parent and Spinco intend the VRLP Contribution (as defined below) to
qualify as a tax-free transaction described under Sections 351(a) and 1032(a) of
the Code (as defined below);

 

WHEREAS, Parent and Spinco intend the VRLP Distribution (as defined below) to
qualify, with respect to Parent, as a tax-free distribution under Section 731(a)
of the Code (as defined below);

 

WHEREAS, Parent and Spinco intend the Distribution to qualify for the Tax-Free
Status (as defined below);

 

WHEREAS, the boards of directors of Parent and Spinco have each determined that
the Distribution and the other transactions contemplated by the Separation and
Distribution Agreement are in furtherance of and consistent with the Corporate
Business Purposes and, as such, are in the best interests of their respective
companies and stockholders and have approved the Separation and Distribution
Agreement;

 

WHEREAS, the Parties intend the Separate Contribution (as defined below) to
qualify as a partnership contribution described under Section 721(a) of the Code
(as defined below), and Spinco and Spinco OP intend the Spinco Contribution  (as
defined below) to qualify as a partnership contribution described under Section
721(a) of the Code (as defined below);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties set forth in the Separation and Distribution Agreement the
principal arrangements between them regarding the separation of the Spinco Group
from the Parent Group; and

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for Taxes (as defined below) arising prior to, as a
result of, and subsequent to the Distribution, and to provide for and agree upon
other matters relating to Taxes.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties hereby agree as follows:

 

SECTION 1.  Definition of Terms.  For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

 

“Agreed Treatment” means the treatment of (i) the VRLP Contribution as a
tax-free transaction described under Sections 351(a) and 1032(a) of the Code,
(ii) the VRLP Distribution with respect to Parent as a tax-free distribution
under Section 731(a) of the Code, (iii) the Distribution in accordance with the
Tax-Free Status, and (iv) the Separate Contribution as a partnership
contribution described under Section 721(a) of the Code.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Business Day” means any day other than a Saturday, a Sunday or a statutory
holiday on which banks in the State of New York are closed.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Companies” means Parent and Spinco.

 

“Company” means Parent or Spinco, as the context requires.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

“Controlling Party” means, with respect to a Tax Contest, the Person that has
responsibility, control and discretion in handling, defending, settling or
contesting such Tax Contest.

 

“Corporate Business Purposes” means the corporate business purposes as set forth
in Ruling Request.

 

“Disclosing Party” has the meaning set forth in Section 6.3.

 

2

--------------------------------------------------------------------------------


 

“Distribution” has the meaning set forth in the recitals hereof.

 

“Distribution Date” means the Date on which Parent distributes the Spinco Shares
to the holders of the Parent Shares.

 

“Distribution Taxes” means any (i) Taxes arising from a Relevant Final
Determination (including, for the avoidance of doubt, (1) Taxes imposed because
“Section 1374 treatment” (as that phrase is defined in Treasury Regulations
Section 1.337(d)-7(b)) applies and (2) Spin-Failure Related REIT Compliance
Taxes) and all reasonable costs and expenses associated with such Taxes and (ii)
all costs, expenses and damages associated with shareholders litigation or
controversies and any amount paid by a Party in respect of the liability of its
shareholders, whether paid to its shareholders or to any Tax Authority,
resulting from the failure or alleged failure of the Distribution to qualify for
the Tax-Free Status and all reasonable costs and expenses associated with such
payments.

 

“Due Date” has the meaning set forth in Section 4.3.

 

“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.

 

“Equity Interest” shall mean any instrument treated as equity for United States
federal income tax purposes.

 

“Expert Law Firm” means a law firm nationally recognized for its expertise in
the matter for which its opinion is sought that is reasonably satisfactory to
the Party seeking such opinion.

 

“Fifty-Percent Equity Interest” means, in respect of any corporation (within the
meaning of the Code), stock or other equity interests of such corporation
possessing (i) at least fifty percent (50%) of the total combined voting power
of all classes of stock or equity interests entitled to vote, or (ii) at least
fifty percent (50%) of the total value of shares of all classes of stock or of
the total value of all equity interests.

 

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of Local Tax Law.

 

“Group” means the Parent Group or the Spinco Group, as the context requires.

 

“Indemnification-Receipt Related Corporate Taxes” means Taxes imposed on a
Parent Indemnified Party at the entity level if, as the result of a accruing or
receiving an amount required to be paid pursuant to Sections 2.2(a)(i) or
2.2(a)(ii), such party is unable to comply with the requirements of operating as
a REIT (including as a result of Spinco failing to qualify as a REIT for any
period).

 

“Indemnified Party” shall mean each Spinco Indemnified Party and each Parent
Indemnified Party, as the context requires.

 

“Indemnifying Party” has the meaning set forth in Section 4.4.

 

3

--------------------------------------------------------------------------------


 

“IRS” means the Internal Revenue Service.

 

“Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by any federal, state, local or foreign court, administrative body or other
governmental or quasi-governmental entity with competent jurisdiction.

 

“Local” means pertaining to a jurisdiction (whether within or outside the United
States of America), other than the Federal Government of the United States of
America.

 

“Non-Controlling Party” has the meaning set forth in Section 5.3(a).

 

“Non-Preparer” means any Company that is not responsible for the preparation and
filing of the applicable Tax Return pursuant to Section 3.1.

 

“Parent” has the meaning set forth in the preamble hereof.

 

“Parent Business” means the “Segment A Active Business,” as set forth in the
Ruling Request that constitutes an active trade or business, within the meaning
of Section 355(b) of the Code, of the separate affiliated group of Parent, as
represented in the Ruling Request.

 

“Parent Group” means Parent and each Subsidiary of Parent (but only while such
Subsidiary is a Subsidiary of Parent) other than any Person that is a member of
the Spinco Group (but only during the period such Person is treated as a member
of the Spinco Group).

 

“Parent Indemnified Party” includes each member of the Parent Group, each of
their Representatives, each of their respective heirs, executors, trustees,
administrators, successors and assigns.

 

“Parent Shares” has the meaning set forth in the recitals to this Agreement.

 

“Parent Taint” means any violation of a covenant or any inaccuracy or falsity of
a representation made by Parent in Section 7.1 or 7.4 of this Agreement.

 

“Parties” has the meaning set forth in the preamble hereof.

 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
date on which any required installment of estimated taxes determined under
Section 6655 of the Code is due, the date on which (determined without regard to
extensions) filing the return determined under Section 6072 of the Code is
required, and the date the return is filed, and (y) with respect to any other
Tax Return, the corresponding dates determined under the applicable Tax Law.

 

“Permitted Acquisition” means any acquisition (as a result of the Distribution)
of Spinco Shares solely by reason of holding Parent Shares, but does not include
such an acquisition if such Parent Shares, before such acquisition, was itself
acquired in a manner to which the flush

 

4

--------------------------------------------------------------------------------


 

language of Section 355(e)(3)(A) of the Code applies (thus causing, for the
avoidance of doubt, Section 355(e)(3)(A)(i), (ii), (iii) or (iv) not to apply).

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Post-Distribution Period” means any Tax Year or other taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.

 

“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax Year or other taxable period through the end of the day on the
Distribution Date.

 

“Preparer” means the Company that is responsible for the preparation and filing
of the applicable Tax Return pursuant to Section 3.1.

 

“Real Estate Taxes” means ad valorem and other property Taxes measured by
reference to the value of realty and not measured by reference to income or
gross receipts.

 

“Receiving Party” has the meaning set forth in Section 6.3.

 

“REIT” means a real estate investment trust within the meaning of section 856 of
the Code.

 

“REIT Compliance Taxes” means any Taxes that are described in Section 2.2(a)(ii)
and Section 2.2(a)(iii).

 

“Relevant Final Determination” means a Final Determination that the Distribution
failed to qualify for the Tax-Free Status (including, for the avoidance of
doubt, as a result of the application of Section 355(d) or Section 355(e) of the
Code).

 

“Relevant Gain” means, in respect of a Party to be indemnified, gain or income
that arises to such Party as a result of a Relevant Final Determination.

 

“Representative” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

 

“Restricted Action” means any action by Spinco or any of its Subsidiaries
inconsistent with the covenants set forth in Section 7.3; and, for the avoidance
of doubt, an action shall be and remain a Restricted Action even if Spinco or
any of its Subsidiaries is permitted to take such an action pursuant to Section
7.7.

 

“Restriction Period” means the period beginning on the Distribution Date and
ending twenty-four (24) months after the Distribution Date.

 

5

--------------------------------------------------------------------------------


 

“Ruling” means the private letter ruling that was issued to Parent in response
to the Ruling Request.

 

“Ruling Request” means the request for ruling in connection with the
Distribution filed on behalf of Parent with the IRS, as amended or supplemented,
including any appendices and exhibits attached thereto or included therewith and
including the pre-submission materials submitted by Parent to the IRS; provided
that, to the extent that any of the foregoing materials are inconsistent with
any other of the foregoing materials, the later-dated materials shall control.

 

“Satisfactory Guidance” means either a ruling from the IRS or an Unqualified
Opinion, in either case reasonably satisfactory to Parent in both form and
substance.

 

“Separate Contribution” has the meaning assigned to such term in the Separation
and Distribution Agreement.

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals hereof.

 

“Spinco” has the meaning set forth in the preamble hereof.

 

“Spinco Business” means the “Segment C Active Business,” as set forth in the
Ruling Request, that constitutes an active trade or business, within the meaning
of Section 355(b) of the Code, of the separate affiliated group of Spinco, as
represented in the Ruling Request.

 

“Spinco Contribution” means the contribution by Spinco to Spinco OP of
properties, as described in the Separation and Distribution Agreement, in
exchange for units of equity interests of Spinco OP

 

“Spinco Group” means (x) with respect to any Tax Year (or portion thereof)
ending at or before the Effective Time, Spinco and each of its Subsidiaries at
the Effective Time; and (y) with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Spinco and each Subsidiary of Spinco (but
only while such Subsidiary is a Subsidiary of Spinco).

 

“Spinco Indemnified Party” includes each member of the Spinco Group, each of
their Representatives, each of their respective heirs, executors, trustees,
administrators, successors and assigns.

 

“Spinco OP” has the meaning set forth in the recitals to this Agreement.

 

“Spinco Shares” has the meaning set forth in the recitals to this Agreement.

 

“Spinco Taint” means any violation of a covenant or any inaccuracy or falsity of
a representation made by Spinco in Section 7.1, 7.3, or 7.5 of this Agreement or
the taking of a Restricted Action by Spinco.

 

“Spin-Failure Related REIT Compliance Taxes” means, in case of a Relevant Final
Determination, and in respect of a Party that otherwise qualifies as a REIT (or
would have so

 

6

--------------------------------------------------------------------------------


 

qualified in the absence of such Relevant Final Determination), Taxes imposed on
such Party as a result of (i) such Party’s being treated as having failed to
distribute, in the taxable year that includes the date of Distribution, any
amount of Relevant Gain, (ii) the application of any of the provisions of
Subchapter M of Chapter 1 of Subtitle A of the Code and any related provisions
(including, for the avoidance of doubt, Section 856(c)(7), 856(g)(5), 857(b)(3),
857(b)(5) or 4981 of the Code) to such Party as a result of such Party’s having
Relevant Gain, (iii) such party being unable to comply with the requirements of
operating as a REIT as a result of recognizing any amount of Relevant Gain, and
(iv) all costs, expenses and damages associated with shareholders litigation or
controversies and any amount paid by a Party in respect of the liability of its
shareholders, whether paid to its shareholders or to any Tax Authority, in
connection with clauses (i), (ii), (iii) hereof, and all reasonable costs and
expenses associated with such payments.

 

“Straddle Period” means any taxable period beginning on or prior to, and ending
after, the Distribution Date.

 

“Subsidiary” when used with respect to any Person, means (i) (A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers’
compensation, employment, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing, together with any
reasonable expenses, including attorneys’ fees, incurred in defending against
any such Tax.

 

7

--------------------------------------------------------------------------------


 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof (including, for
the avoidance of doubt, any Local governmental authority) that imposes such Tax,
and the agency, commission or authority (if any) charged with the assessment,
determination or collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means a reduction in the Tax liability of a taxpayer (or of the
affiliated group of which it is a member) for any taxable period.  Except as
otherwise provided in this Agreement, a Tax Benefit shall be deemed to have been
realized or received from a Tax Item in a taxable period only if and to the
extent that the Tax liability of the taxpayer (or of the affiliated group of
which it is a member) for such period, after taking into account the effect of
the Tax Item on the Tax liability of such taxpayer in the current period and all
prior periods, is less than it would have been if such Tax liability were
determined without regard to such Tax Item.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

 

“Tax Counsel” means Roberts & Holland LLP.

 

“Tax-Free Status” means the qualification the Distribution (a) as a transaction
described in Section 355 of the Code, (b) as a transaction in which the stock
distributed by Parent is “qualified property” for purposes of Section 355(d) and
355(e) of the Code, and (c) a transaction in which shareholders of Parent will
not recognize gain or loss upon the Distribution under Section 355(a) of the
Code.

 

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

“Tax Opinion” means the opinion to be delivered by Tax Counsel to Parent in
connection with the Distribution.

 

“Tax Opinion Representations” means the representations made to Tax Counsel in
connection with the Tax Opinion.

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any

 

8

--------------------------------------------------------------------------------


 

applicable Tax Law, including any attachments, exhibits, or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing.

 

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Transactions” means the transactions contemplated by the Separation and
Distribution Agreement and includes, for the avoidance of doubt, (i) the VRLP
Contribution, (ii) the VRLP Distribution, (iii) the Distribution, and (v) the
Separate Contribution.

 

“Transfer Taxes” means all U.S. federal or Local sales, use, privilege,
transfer, documentary, gains, stamp, duties, recording, and similar Taxes and
fees (including any penalties, interest or additions thereto) imposed upon any
Party hereto or any of its Subsidiaries in connection with the Distribution.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

“Unqualified Opinion” means an unqualified “will” opinion of an Expert Law Firm
that permits reliance by Parent.  For the avoidance of doubt, an Unqualified
Opinion may be based on factual representations and assumptions that are
reasonably satisfactory to Parent.

 

“VRLP” means Vornado Realty L.P., a Delaware limited partnership.

 

“VRLP Contribution” has the meaning assigned to such term in the Separation and
Distribution Agreement.

 

“VRLP Distribution” has the meaning assigned to such term in the Separation and
Distribution Agreement.

 

SECTION 2.  Allocation of Taxes and Tax-Related Losses.

 

2.1                               Allocation of Taxes.  Except as provided in
Section 2.2 (Allocation of Distribution Taxes and Transfer Taxes), Taxes shall
be allocated as follows:

 

(a)                                 Parent shall be liable for and shall be
allocated (i) any Taxes attributable to members of the Parent Group for all
periods, and (ii) any Taxes attributable to members of the Spinco Group for a
Pre-Distribution Period.

 

(b)                                 Spinco shall be liable for and shall be
allocated any Taxes attributable to members of the Spinco Group for any
Post-Distribution Period.

 

(c)                                  Notwithstanding the provisions of
Sections 2.1(a) and 2.1(b) (but subject to the provisions of Section 2.2), Taxes
attributable to any transaction or action taken by or with respect to any member
of the Spinco Group before the Effective Time on the Distribution Date shall be
allocated to the Pre-Distribution Period, and Taxes attributable

 

9

--------------------------------------------------------------------------------


 

to any transaction or action taken by or with respect to any member of the
Spinco Group after the Effective Time on the Distribution Date shall be
allocated to the Post-Distribution Period.

 

(d)                                 Real Estate Taxes, whenever due, shall be
borne and paid by the Party liable therefor under applicable Law and shall not
be allocated pursuant to the other provisions of this Section 2.  As a result,
Parent shall not be required to indemnify Spinco on account of any Real Estate
Taxes and Spinco shall not be required to indemnify Parent on account of any
Real Estate Taxes.

 

(e)                                  To the extent Parent is liable for Taxes
under this Section 2.1, it shall indemnify Spinco for such Taxes.  To the extent
Spinco is liable for Taxes under this Section 2.1, it shall indemnify Parent for
such Taxes.

 

2.2                               Allocation of Distribution Taxes and Transfer
Taxes.  Notwithstanding any other provision of this Agreement:

 

(a)                                 Spinco shall indemnify and hold harmless
each Parent Indemnified Party from and against any liability of such party for

 

(i)                                     Distribution Taxes to the extent such
Distribution Taxes result from a Spinco Taint, provided, however, that Spinco
shall have no obligation to indemnify any Parent Indemnified Party hereunder if
there has occurred, prior to such Spinco Taint, a Parent Taint from which such
Distribution Taxes result; provided further, in the case Spinco’s obligation to
indemnify arises pursuant to the provision of this Section 2.2(a)(i) immediately
before this further proviso, Parent shall determine its REIT compliance
requirements in its discretion and shall be under no obligation to minimize
Spin-Failure Related REIT Compliance Taxes for the benefit of Spinco;

 

(ii)                                  Any Taxes imposed on such party under
Sections 856(c)(7), 856(g)(5), 857(b)(3), 857(b)(5) or 4981 of the Code, as the
result of accruing or receiving an amount required to be paid pursuant to
Section 2.2(a)(i) or this Section 2.2(a)(ii) (including as a result of Spinco
failing to qualify as a REIT for any period);

 

(iii)                               Any Indemnification-Receipt Related
Corporate Taxes.

 

It is understood and agreed that, in determining the amounts payable under
Section 2.2(a)(ii), 2.2(a)(iii) above, there shall be included all costs,
expenses and damages associated with shareholders litigation or controversies
and any amount paid by Parent in respect of the liability of its shareholders,
whether paid to its shareholders or to any Tax Authority, in connection with
liability that may arise to shareholders as a result of receiving or accruing an
amount payable under this Section 2.2(a), and all reasonable costs and expenses
associated with such payments.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Parent shall indemnify and hold harmless
each Spinco Indemnified Party from and against any liability of such party for
Distribution Taxes to the extent such Distribution Taxes result from a Parent
Taint, provided, however, that Parent shall have no obligation to indemnify any
Spinco Indemnified Party hereunder if there has occurred, prior to such Parent
Taint, a Spinco Taint from which such Distribution Taxes result.

 

(c)                                  The Parties shall cooperate with each other
and use their commercially reasonable efforts to reduce and/or eliminate any
Transfer Taxes.  If any Transfer Tax remains payable after application of the
first sentence of this Section 2.2(c) and notwithstanding any other provision in
this Section 2, all Transfer Taxes shall be allocated to Parent.

 

2.3                               Tax Payments.  Each Company shall be liable
for and shall pay the Taxes allocated to it by this Section 2 either to the
applicable Tax Authority or to the other Company in accordance with Section 4
and the other applicable provisions of this Agreement.

 

2.4                               Closing of Tax Year.  Each member of the
Spinco Group shall, unless prohibited by applicable Tax Law, close its Tax Year
on the Distribution Date for each applicable Tax (whatever and wherever located
the Governmental Authority that imposes it).  If applicable Tax Law does not
permit a member of the Spinco Group to close its Tax Year on the Distribution
Date or in any case in which a Tax is assessed with respect to a Straddle
Period, the Taxes, if any, attributable to a Straddle Period shall be allocated
(i) to the period up to and including the Distribution Date, on the one hand,
and (ii) to the period subsequent to the Distribution Date, on the other hand,
by means of a closing of the books and records of such member of the Spinco
Group as of the close of the Distribution Date, provided that Taxes, exemptions,
allowances or deductions that are calculated on a periodic basis shall be
allocated between the period ending on the Distribution Date and the period
after the Distribution Date in proportion to the number of days in each such
period.

 

2.5                               Allocation of Tax Attributes.  Parent shall in
good faith advise Spinco in writing of the portion, if any, of any earnings and
profits and other Tax attributes which Parent determines shall be allocated or
apportioned to the Spinco Group under applicable Tax Law.  Spinco and all
members of the Spinco Group shall prepare all Tax Returns in accordance with
such written notice.  In the event that, as a result of a Final Determination,
the allocation provided by Parent is required to be adjusted in accordance with
such Final Determination, Parent shall promptly notify Spinco in writing of such
adjustment and Spinco and all members of the Spinco Group shall prepare all Tax
Returns, from the date of such notification, in accordance with the adjusted
amounts set forth in such notification.  For the avoidance of doubt, Parent
shall not be liable to Spinco or any member of the Spinco Group for any failure
of any determination under this Section 2.5 to be accurate under applicable Tax
Law.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.  Preparation and Filing of Tax Returns.

 

3.1                               Returns.

 

(a)                                 Tax Returns to be Prepared by Parent. 
Parent shall be responsible for preparing and filing (or causing to be prepared
and filed):

 

(i)                                     all Tax Returns which relate to one or
more members of the Parent Group for any Tax Year, and

 

(ii)                                  all Tax Returns which relate to one or
more members of the Spinco Group for any Pre-Distribution Period or Straddle
Period if such return includes a Tax for which Parent is liable under
Section 2.1(a), provided, however, that Spinco shall furnish any relevant
information, including pro-forma returns, disclosures, apportionment data and
supporting schedules, relating to any member of the Spinco Group necessary for
completing any Tax Return for any Pre-Distribution Period or Straddle Period in
a format suitable for inclusion in such return, and provided further, that
Spinco shall have the right to review and reasonably comment with respect to
items on such returns if and to the extent such items directly relate to a Tax
for which Spinco would be liable under Section 2.1(b), such comments not to be
unreasonably rejected.

 

(b)                                 Tax Returns to be Prepared by Spinco. 
Subject to Section 3.1(d), Spinco shall be responsible for preparing and filing
(or causing to be prepared and filed) all Tax Returns which relate to one or
more members of the Spinco Group and for which Parent is not responsible under
Section 3.1(a).

 

(c)                                  Agent.  Subject to the other applicable
provisions of this Agreement (including, without limitation, Section 5), Spinco
irrevocably designates, and agrees to cause each member of the Spinco Group to
designate, Parent as its sole and exclusive agent and attorney-in-fact to take
such action (including execution of documents) as Parent may deem reasonably
appropriate in matters relating to the preparation or filing of any Tax Return
described in Section 3.1(a)(ii).

 

(d)                                 Tax Returns Relating to Distribution Taxes. 
No member of the Spinco Group shall file or caused to be filed any Tax Return
which relates to matters involving Distribution Taxes without the consent of
Parent.  Notwithstanding anything in this Agreement to the contrary, Parent
shall not be liable for any Distribution Taxes under Section 2.2(b) to the
extent such Distribution Taxes arise from a breach of this Section 3.1(d) by any
member of the Spinco Group.

 

(e)                                  Manner of Tax Return Preparation.  Unless
otherwise required by a Tax Authority, the Parties shall prepare and file all
Tax Returns, and take all other actions, in a manner consistent with this
Agreement, and, to the extent not inconsistent with this Agreement, the Ruling
Request and the Ruling.  All Tax Returns shall be filed on a

 

12

--------------------------------------------------------------------------------


 

timely basis (taking into account applicable extensions) by the Party
responsible for filing such Tax Returns under this Agreement.  Subject to the
preceding sentences of this Section 3.1(e), Parent shall have the exclusive
right, in its reasonable discretion, with respect to any Tax Return described in
Section 3.1(a) to determine (i) the manner in which such Tax Return shall be
prepared and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported, (ii) whether any extensions may be requested,
(iii) the elections that will be made on such Tax Return, (iv) whether any
amended Tax Return(s) shall be filed, (v) whether any claim(s) for refund shall
be made, (vi) whether any refund shall be paid by way of refund or credited
against any liability for the related Tax, and (vii) whether to retain outside
firms to prepare or review such Tax Returns.

 

3.2                               Provision of Information.

 

(a)                                 Parent shall provide to Spinco, and Spinco
shall provide to Parent, any information about members of the Parent Group or
the Spinco Group, respectively, that the Preparer reasonably requires to
determine the amount of Taxes due on any Payment Date with respect to a Tax
Return for which the Preparer is responsible pursuant to Section 3.1 and to
properly and timely file all such Tax Returns.

 

(b)                                 If a member of the Spinco Group supplies
information to a member of the Parent Group, or a member of the Parent Group
supplies information to a member of the Spinco Group, and an officer of the
requesting member intends to sign a statement or other document under penalties
of perjury in reliance upon the accuracy of such information, then a duly
authorized officer of the member supplying such information shall certify, to
the best of such officer’s knowledge, the accuracy of the information so
supplied.

 

3.3                               Special Rules Relating to the Preparation of
Tax Returns.  All Tax Returns that include any members of the Spinco Group or
Parent Group shall be prepared in a manner that is consistent with the Ruling
Request, the Ruling, and the Tax Opinion (including, for the avoidance doubt,
the Tax Opinion Representations).  Except as otherwise set forth in this
Agreement, all Tax Returns for which Parent is responsible under
Section 3.1(a) shall be prepared (x) in accordance with elections, Tax
accounting methods and other practices used with respect to such Tax Returns
filed prior to the Distribution Date (unless such past practices are not
permissible under applicable law), or (y) to the extent any items are not
covered by past practices (or in the event such past practices are not
permissible under applicable Tax Law), in accordance with reasonable practices
selected by Parent.

 

3.4                               Refunds, Credits or Offsets.

 

(a)                                 Any refunds, credits or offsets with respect
to Taxes allocated to, and actually paid by, Parent (or actually paid, at
whatever time, by any entity that was a Subsidiary of Parent during any period
up to and including the Distribution Date) pursuant to this Agreement shall be
for the account of Parent.  Any refunds, credits or

 

13

--------------------------------------------------------------------------------


 

offsets with respect to Taxes not allocated to Parent pursuant to the preceding
sentence shall be for the account of Spinco.  For the avoidance of doubt,
consistent with Section 2.1(d), any refunds, credits, or offsets with respect to
Real Estate Taxes shall belong to the Party entitled thereto under applicable
Law and shall not otherwise be allocated pursuant to this Section 3.4.

 

(b)                                 Parent shall forward to Spinco, or reimburse
Spinco for, any such refunds, credits or offsets, plus any interest received
thereon, net of any Taxes incurred with respect to the receipt or accrual
thereof and any expenses incurred in connection therewith, that are for the
account of Spinco within fifteen Business Days from receipt thereof by Parent. 
Spinco shall forward to Parent, or reimburse Parent for, any refunds, credits or
offsets, plus any interest received thereon, net of any Taxes incurred with
respect to the receipt or accrual thereof and any expenses incurred in
connection therewith, that are for the account of Parent within fifteen Business
Days from receipt thereof by Spinco.  If, subsequent to a Tax Authority’s
allowance of a refund, credit or offset, such Tax Authority reduces or
eliminates such allowance, any refund, credit or offset, plus any interest
received thereon, forwarded or reimbursed under this Section 3.4 shall be
returned to the party who had forwarded or reimbursed such refund, credit or
offset and interest upon the request of such forwarding party in an amount equal
to the applicable reduction, including any interest received thereon.

 

3.5                               Carrybacks.  To the extent permitted under
applicable Tax Laws, the Spinco Group shall make the appropriate elections in
respect of any Tax Returns to waive any option to carry back any net operating
loss, any credits or any similar item from a Post-Distribution Period to any
Pre-Distribution Period or to any Straddle Period.  Any refund of or credit for
Taxes resulting from any such carryback by a member of the Spinco Group that
cannot be waived shall be payable to Spinco net of any Taxes incurred with
respect to the receipt or accrual thereof and any expenses incurred in
connection therewith.

 

3.6                               Amended Returns.  Any amended Tax Return or
claim for Tax refund, credit or offset with respect to any member of the Spinco
Group may be made (or be caused to be made) only by the Company responsible for
preparing the original Tax Return with respect to such member pursuant to
Section 3.1(a) (and, for the avoidance of doubt, subject to the same review and
comment rights set forth in Section 3.1(a), to the extent applicable).  Such
Company shall not, without the prior written consent of the other Company (which
consent shall not be unreasonably withheld or delayed), file, or cause to be
filed, any such amended Tax Return or claim for Tax refund, credit or offset to
the extent that such filing, if accepted, is likely to increase the Taxes
allocated to, or the Tax indemnity obligations under this Agreement of, such
other Company for any Tax Year (or portion thereof).

 

SECTION 4.  Tax Payments.

 

4.1                               Payment of Taxes to Tax Authority.  Parent
shall be responsible for remitting to the proper Tax Authority the Tax shown on
any Tax Return for which it is responsible for the preparation and filing
pursuant to Section 3.1(a), and Spinco shall be responsible for remitting to

 

14

--------------------------------------------------------------------------------


 

the proper Tax Authority the Tax shown on any Tax Return for which it is
responsible for the preparation and filing pursuant to Section 3.1(b).

 

4.2                               Indemnification Payments.

 

(a)                                 Tax Payments Made by the Parent Group.  If
any Parent Indemnified Party is required to make a payment to a Tax Authority
for Taxes allocated to Spinco under this Agreement, Spinco will pay the amount
of Taxes allocated to it to Parent not later than the later of (i) ten Business
Days after receiving notification requesting such amount, and (ii) one Business
Day prior to the date such payment is required to be made to such Tax Authority.

 

(b)                                 Tax Payments Made by the Spinco Group.  If
any Spinco Indemnified Party is required to make a payment to a Tax Authority
for Taxes allocated to Parent under this Agreement, Parent will pay the amount
of Taxes allocated to it to Spinco not later than the later of (i) ten Business
Days after receiving notification requesting such amount, and (ii) one Business
Day prior to the date such payment is required to be made to such Tax Authority.

 

4.3                               Interest on Late Payments.  Any amount not
paid when due pursuant to this Agreement (and any amounts billed or otherwise
invoiced or demanded and properly payable that are not paid within thirty (30)
days of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the rate specified for late payments in the Separation and
Distribution Agreement or, if higher and if with respect to a payment to
indemnify for a Tax to which the “large corporate underpayment” provision within
the meaning of Section 6621(c) applies, such interest rate that would be
applicable at such time to such “large corporate underpayment.”

 

4.4                               Tax Consequences of Payments.  For all Tax
purposes, the Parties hereto shall treat (i) any payment made pursuant to this
Agreement (other than payments representing interest) as either a contribution
by the relevant entity or a distribution by the relevant entity (or as
adjustments to such contribution or distribution) occurring immediately prior to
the VRLP Distribution or the Distribution or the VRLP Contribution, as the case
may be, or as a payment of an assumed or retained liability; and (ii) any
payment of interest as taxable or deductible, as the case may be, to the Party
entitled under this Agreement to retain such payment or required under this
Agreement to make such payment, in either case except as otherwise required by
applicable Law.  If the receipt or accrual of any indemnity payment under this
Agreement causes, directly or indirectly, an increase in the taxable income of
the recipient under one or more applicable Tax Laws, such payment shall be
increased so that, after the payment of any Taxes with respect to the payment,
the recipient thereof shall have realized the same net amount it would have
realized had the payment not resulted in taxable income.  For the avoidance of
doubt, any liability for Taxes due to an increase in taxable income described in
the immediately preceding sentence shall be governed by this Section 4.4 and not
by Section 2.1.  To the extent that Taxes for which any Party hereto (the
“Indemnifying Party”) is required to pay an Indemnified Party pursuant to this
Agreement may be deducted or credited in determining the

 

15

--------------------------------------------------------------------------------


 

amount of any other Taxes required to be paid by the Indemnified Party (for
example, state Taxes which are permitted to be deducted in determining federal
Taxes), the amount of any payment made to the Indemnified Party by the
Indemnifying Party shall be decreased by taking into account any resulting
reduction in other Taxes actually realized by the Indemnified Party.  If such a
reduction in Taxes of the Indemnified Party occurs following the payment made to
the Indemnified Party with respect to the relevant indemnified Taxes, the
Indemnified Party shall promptly repay the Indemnifying Party the amount of such
reduction when actually realized.  If the Tax Benefit arising from the foregoing
reduction of Taxes described in this Section 4.4 is subsequently decreased or
eliminated, then the Indemnifying Party shall promptly pay the Indemnified Party
the amount of the decrease in such Tax Benefit.

 

SECTION 5.  Cooperation and Tax Contests.

 

5.1                               Cooperation.  In addition to the obligations
enumerated in Sections 3.2 and 5.4, Parent and Spinco will cooperate (and cause
their respective Subsidiaries and Representatives to cooperate) with each other
and with each other’s agents, including accounting firms and legal counsel, in
connection with Tax matters, including provision of relevant documents and
information in their possession and making available to each other, as
reasonably requested and available, personnel (including officers, directors,
employees and agents of the Parties or their respective Subsidiaries or
Representatives) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes.

 

5.2                               Notices of Tax Contests.  Each Company shall
provide prompt notice to the other Company of any pending or threatened Tax
audit, assessment or proceeding or other Tax Contest of which it becomes aware
relating to (i) Taxes for which it is or may reasonably be expected to be
indemnified by such other Company hereunder or (ii) Tax Items that may
reasonably be expected to affect the amount or treatment of Tax Items of such
other Company.  Such notice shall contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as a result of such failure.  Thereafter, the indemnified
Company shall deliver to the indemnifying Company such additional information
with respect to such Tax Contest in its possession that the indemnifying Company
may reasonably request.

 

5.3                               Control of Tax Contests.

 

(a)                                 Controlling Party.  Subject to the
limitations set forth in Sections 5.3(b) and 5.3(c), each Preparer (or the
appropriate member of its Group) shall be the Controlling Party with respect to
any Tax Contest involving a Tax reported (or that, it is asserted, should have
been reported) on a Tax Return for which such Company is responsible for
preparing and filing (or causing to be prepared and filed) pursuant to

 

16

--------------------------------------------------------------------------------


 

Section 3 of this Agreement, in which case any Non-Preparer that could have
liability under this Agreement for a Tax to which such Tax Contest relates shall
be treated as the “Non-Controlling Party.”  Notwithstanding the immediately
preceding sentence, if a Non-Preparer (x) acknowledges to the Preparer in
writing its full liability under this Agreement to indemnify for any Tax, and
(y) provides to the Preparer evidence (that is satisfactory to the Preparer as
determined in the Preparer’s reasonable discretion) of the Non-Preparer’s
financial readiness and capacity to make such indemnity payment, then thereafter
with respect to the Tax Contest relating solely to such Tax the Non-Preparer
shall be the Controlling Party (subject to Section 5.3(b)) and the Preparer
shall be treated as the Non-Controlling Party.

 

(b)                                 Non-Controlling Party Participation Rights. 
With respect to a Tax Contest of any Tax Return that could result in a Tax
liability that is allocated under this Agreement, (i) the Non-Controlling Party
shall, at its own cost and expense, be entitled to participate in such Tax
Contest, (ii) the Controlling Party shall keep the Non-Controlling Party updated
and informed, and shall consult with the Non-Controlling Party, (iii) the
Controlling Party shall act in good faith with a view to the merits in
connection with the Tax Contest, and (iv) the Controlling Party shall not settle
or compromise such Tax Contest without the prior written consent of the
Non-Controlling Party (which consent shall not be unreasonably withheld,
delayed, or conditioned).

 

(c)                                  Parent Control in Tax Contests Relating to
Distribution Taxes and the Tax-Free Status.  Notwithstanding paragraphs (a) and
(b) of this Section 5.3, Parent shall be the Controlling Party with respect to
(i) any Tax Contest involving Distribution Taxes, and (ii) any Tax Contest
involving the qualification of the Distribution for the Tax-Free Status.

 

5.4                               Cooperation Regarding Tax Contests.  The
Parties shall provide each other with all information relating to a Tax Contest
which is needed by the other Party to handle, participate in, defend, settle or
contest the Tax Contest.  At the request of any Party, the other Party shall
take any action (e.g., executing a power of attorney) that is reasonably
necessary in order for the requesting Party to exercise its rights under this
Agreement in respect of a Tax Contest.  Spinco shall assist Parent, and Parent
shall assist Spinco, in taking any remedial actions that are necessary or
desirable to minimize the effects of any adjustment made by a Tax Authority. 
The Indemnifying Party shall reimburse the Indemnified Party for any reasonable
out-of-pocket costs and expenses incurred in complying with this Section 5.4.

 

SECTION 6.  Tax Records.

 

6.1                               Retention of Tax Records.  Each of Parent and
Spinco shall preserve, and shall cause their respective Subsidiaries to
preserve, all Tax Records that are in their possession, and that could affect
the liability of any member of the other Group for Taxes, for as long as the
contents thereof may become material in the administration of any matter under
applicable Tax Law, but in any event until the later of (x) the expiration of
any applicable statute of limitations, as extended, and (y) seven years after
the Distribution Date.

 

17

--------------------------------------------------------------------------------


 

6.2                               Access to Tax Records.  Spinco shall make
available, and cause its Subsidiaries to make available, to members of the
Parent Group for inspection and copying (x) all Tax Records in their possession
that relate to a Pre-Distribution Period, and (y) the portion of any Tax Record
in their possession that relates to a Post-Distribution Period and which is
reasonably necessary for the preparation of a Tax Return by a member of the
Parent Group or with respect to any Tax Contest with respect to such return.
 Parent shall make available, and cause its Subsidiaries to make available, to
members of the Spinco Group for inspection and copying the portion of any Tax
Record in their possession that relates to a Pre-Distribution Period and which
is reasonably necessary for the preparation of a Tax Return by a member of the
Spinco Group or with respect to any Tax Contest with respect to such return.

 

6.3                               Confidentiality.  Each party hereby agrees
that it will hold, and shall use its reasonable best efforts to cause its
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence all records and information prepared and shared by
and among the Parties in carrying out the intent of this Agreement, except as
may otherwise be necessary in connection with the filing of Tax Returns or any
administrative or judicial proceedings relating to Taxes or unless disclosure is
compelled by a governmental authority.  Information and documents of one Party
(the “Disclosing Party”) shall not be deemed to be confidential for purposes of
this Section 6.3 to the extent that such information or document (i) is
previously known to or in the possession of the other Party (the “Receiving
Party”) and is not otherwise subject to a requirement to be kept confidential,
(ii) becomes publicly available by means other than unauthorized disclosure
under this Agreement by the Receiving Party or (iii) is received from a third
party without, to the knowledge of the Receiving Party after reasonable
diligence, a duty of confidentiality owed to the Disclosing Party.

 

SECTION 7.  Representations and Covenants.

 

7.1                               Covenants of Parent and Spinco.

 

(a)                                 Parent hereby covenants that, to the fullest
extent permissible under United States federal income and state Tax Laws, it
will, and will cause the members of the Parent Group to, treat the applicable
Transactions in accordance with the Agreed Treatment.  Spinco hereby covenants
that, to the fullest extent permissible under United States federal income and
state Tax Laws, it will, and will cause each Subsidiary of Spinco to, treat the
applicable Transactions in accordance with the Agreed Treatment.

 

(b)                                 Parent further covenants that, as of and
following the date hereof, Parent shall not and shall cause the members of the
Parent Group not to take any action that (or fail to take any action the
omission of which) would be inconsistent with the applicable Transactions
qualifying for the Agreed Treatment.  Spinco further covenants that, as of and
following the date hereof, Spinco shall not and shall cause the members of the
Spinco Group not to take any action that (or fail to take any action the
omission of which) would be inconsistent with the applicable Transactions
qualifying for the Agreed Treatment.

 

18

--------------------------------------------------------------------------------


 

7.2                               Private Letter Ruling.  Parent represents that
it has provided Spinco with a copy of the Ruling and the Ruling Request
submitted on or prior to the Distribution Date, and agrees to provide Spinco
with copies of any additional documents submitted to the IRS relating to the
Ruling Request and prepared after the Distribution Date prior to the submission
of such documents to the IRS in connection with the Distribution.

 

7.3                               Covenants of Spinco.  Without limiting the
generality of the provisions of Section 7.1, Spinco, on behalf of itself and
each member of the Spinco Group, agrees and covenants that Spinco and each
member of the Spinco Group will not, directly or indirectly, during the
Restriction Period, (i) take any action that would result in Spinco’s ceasing to
be engaged in the active conduct of the Spinco Business within the meaning of
Section 355(b)(2)(A) of the Code, (ii) redeem or otherwise repurchase (directly
or indirectly) any of Spinco’s outstanding stock other than pursuant to open
market stock repurchase programs meeting the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696, (iii) vary the
relative voting rights of separate classes of Spinco’s stock or convert one
class of Spinco’s stock into another class of its stock, (iv) liquidate or
partially liquidate Spinco, (v) merge or consolidate Spinco with any other
corporation, (vi) sell or otherwise dispose of (other than in the ordinary
course of business) the assets of Spinco and its Subsidiaries, or take any other
action or actions if such sale, other disposition or other action or actions in
the aggregate would have the effect that one or more Persons acquire (or have
the right to acquire), directly or indirectly, as part of a plan or series of
related transactions, assets representing fifty percent (50%) or more of the
fair market value of the assets of the Spinco Group, or (vii) take any other
action or actions that in the aggregate would have the effect that one or more
Persons acquire (or have the right to acquire), directly or indirectly, as part
of a plan or series of related transactions, stock or equity securities of
Spinco representing a Fifty-Percent Equity Interest in Spinco, other than a
Permitted Acquisition.  Spinco further covenants that it qualifies and will
qualify as a REIT for its taxable year that includes the date of the
Distribution.

 

7.4                               Covenants of Parent.  Without limiting the
generality of the provisions of Section 7.1, Parent, on behalf of itself and
each member of the Parent Group, agrees and covenants that Parent and each
member of the Parent Group will not, directly or indirectly, during the
Restriction Period, (i) take any action that would result in Parent’s ceasing to
be engaged in the active conduct of the Parent Business within the meaning of
Section 355(b)(2)(A) of the Code, (ii) redeem or otherwise repurchase (directly
or indirectly) any of Parent’s outstanding stock other than pursuant to open
market stock repurchase programs meeting the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696, (iii) vary the
relative voting rights of separate classes of Parent’s stock or convert one
class of Parent’s stock into another class of its stock, (iv) liquidate or
partially liquidate Parent, (v) merge or consolidate Parent with any other
corporation, (vi) sell or otherwise dispose of (other than in the ordinary
course of business) the assets of Parent and its Subsidiaries, or take any other
action or actions if such sale, other disposition or other action or actions in
the aggregate would have the effect that one or more Persons acquire (or have
the right to acquire), directly or indirectly, as part of a plan or series of
related transactions, assets representing fifty percent (50%) or more of the
fair market value of the assets of the Parent Group, or (vii) take any other
action or actions that in the aggregate would have the effect that one or more
Persons acquire (or have the right to acquire),

 

19

--------------------------------------------------------------------------------


 

directly or indirectly, as part of a plan or series of related transactions,
stock or equity securities of Parent representing a Fifty-Percent Equity
Interest in Parent.

 

7.5                               Spinco Representations.  Spinco represents
that it knows of no facts that would be inconsistent with (i) the VRLP
Contribution qualifying as a tax-free transaction described under Sections
351(a) and 1032(a) of the Code, (ii) the VRLP Distribution with respect to
Parent qualifying as a tax-free distribution under Section 731(a) of the Code,
(iii) the Distribution qualifying for the Tax-Free Status, or (iv) the Separate
Contribution qualifying as a partnership contribution described under
Section 721(a) of the Code.  Spinco further represents that, from the time of
its formation to the date of this Agreement, it has qualified as a REIT and that
it has no intention, and knows no facts which would cause it, not to so qualify
hereafter.

 

7.6                               Parent Representations.  Parent represents
that it knows of no facts that would be inconsistent with (i) the VRLP
Contribution qualifying as a tax-free transaction described under Sections
351(a) and 1032(a) of the Code, (ii) the VRLP Distribution with respect to
Parent qualifying as a tax-free distribution under Section 731(a) of the Code,
(iii) the Distribution qualifying for the Tax-Free Status, or (iv) the Separate
Contribution qualifying as a partnership contribution described under
Section 721(a) of the Code.

 

7.7                               Notices and Exceptions.

 

(a)                                 If Spinco or any of its Subsidiaries
determines that it desires to take a Restricted Action, Spinco shall notify
Parent of this fact in writing.  Nonetheless, Spinco or any of its Subsidiaries
may take a Restricted Action if Parent consents in writing to such Restricted
Action, or if Spinco provides Parent with Satisfactory Guidance concluding that
such Restricted Action will not alter the Tax-Free Status of the Distribution in
respect of Parent or Parent’s shareholders.

 

(b)                                 Spinco and each of its Subsidiaries agree
that Parent and each Parent Indemnified Party are to have no liability for any
Tax resulting from any Restricted Actions permitted pursuant to this Section 7.7
and, subject to Section 2.2, agree to indemnify and hold harmless each Parent
Indemnified Party against any such Tax.  Spinco shall bear all costs incurred by
it, and all reasonable costs incurred by Parent, in connection with requesting
and/or obtaining any Satisfactory Guidance.

 

(c)                                  Spinco shall promptly notify Parent in the
event that Spinco has knowledge that any of the representations made in
Section 7.5 is false.

 

(d)                                 Parent shall promptly notify Spinco in the
event that Parent has knowledge that any of the representations made in
Section 7.6 is false.

 

7.8                               Relief.

 

(a)                                 For the avoidance of doubt, Parent shall
have the right to seek injunctive relief to prevent Spinco or any of its
Subsidiaries from taking any action that is not

 

20

--------------------------------------------------------------------------------


 

consistent with the covenants of Spinco or any of its Subsidiaries under
Section 7.1 or 7.3.

 

(b)                                 Nothing in this Agreement shall be construed
to give any Spinco Indemnified Party any right to remedies other than
indemnification for any increase in the actual Tax liability (and/or decrease in
Tax Benefit) of such Spinco Indemnified Party that results from Parent Group’s
failure to comply with the covenants in made in Section 7.1 or 7.4.

 

7.9                               Operating Rules.  For the avoidance of doubt,
for purposes of Sections 7.3 and 7.4, (i) any arrangement whereby a Person that
is a corporation has the right to satisfy an obligation to purchase property by
delivering either cash or its own stock shall be treated as an arrangement to
which Treasury Regulations Section 1.355-7(e) applies, (ii) the issuance of any
compensatory stock or compensatory stock options, the issuance of any stock
pursuant to any equity award, compensatory option, or restricted stock unit, or
the repurchase of any restricted stock, if such issuance or repurchase satisfies
the conditions of Treasury Regulation Section 1.355-7(d)(8)(i), shall not be
taken into account, and (iii) the issuance of stock to a retirement plan
qualified under Section 401(a) or 403(a) of the Code in a transaction that
satisfies the requirements of Treasury Regulation Section 1.355-7(d)(9) shall
not be taken into account.

 

SECTION 8.  General Provisions.

 

8.1                               Predecessors or Successors.  Any reference to
Parent, Spinco, a Person, or a Subsidiary in this Agreement shall include any
predecessors or successors (e.g., by merger or other reorganization,
liquidation, conversion, or election under Treasury Regulations
Section 301.7701-3) of Parent, Spinco, such Person, or such Subsidiary,
respectively, including within the meaning of Section 355(e)(4)(D) of the Code
and the Treasury Regulations promulgated thereunder.  For the avoidance of
doubt, no member of the Parent Group shall be deemed to be a predecessor or
successor of Spinco and no member of the Spinco Group shall be deemed to be a
predecessor or successor of Parent.

 

8.2                               Construction.  This Agreement and so much of
the Separation and Distribution Agreement as relates to the subject matter
hereof shall constitute the entire agreement between the Parties with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.

 

8.3                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Party.

 

8.4                               Notices.  All notices and other communications
hereunder shall be in writing, shall reference this Agreement and shall be hand
delivered or mailed by registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other

 

21

--------------------------------------------------------------------------------


 

addresses for a Party as shall be specified by like notice) and will be deemed
given on the date on which such notice is received:

 

If to Parent, to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Corporation Counsel
Facsimile:  (212) 894-7996

 

with a copy (until 12:01 a.m., Eastern time, on the Distribution Date) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  William G. Farrar
Facsimile:  (212) 558-3588

 

If to Spinco, to:

 

Urban Edge Properties
888 Seventh Avenue
New York, New York 10019
Attention:  General Counsel
Facsimile:  (212) 894-7996

 

with a copy (until 12:01 a.m., Eastern time, on the Distribution Date) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  William G. Farrar
Facsimile:  (212) 558-3588

 

8.5                               Amendments.  This Agreement may not be
modified or amended except by an agreement in writing signed by each of the
Parties.

 

8.6                               Assignment.  This Agreement shall not be
assignable, in whole or in part, directly or indirectly, by any Party without
the prior written consent of the other Party, and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void; provided that, subject to compliance with Section 7, if applicable, either
Party may assign this Agreement to a purchaser of all or substantially all of
the properties and assets of such Party so long as such purchaser expressly
assumes, in a written instrument in form reasonably satisfactory

 

22

--------------------------------------------------------------------------------


 

to the non-assigning Party, the due and punctual performance or observance of
every agreement and covenant of this Agreement on the part of the assigning
Party to be performed or observed.

 

8.7                               Successors and Assigns.  The provisions to
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns.

 

8.8                               Change in Law.  Any reference to a provision
of the Code, the Treasury Regulations or any other Tax Law shall include a
reference to any applicable successor provision or law.

 

8.9                               Authorization, Etc.  Each of the Parties
hereto hereby represents and warrants that it has the power and authority to
execute, deliver and perform this Agreement, that this Agreement has been duly
authorized by all necessary corporate action on the part of such Party, that
this Agreement constitutes a legal, valid and binding obligation of such Party
and that the execution, delivery and performance of this Agreement by such Party
does not contravene or conflict with any provision of law or the Party’s charter
or bylaws or any agreement, instrument or order binding such Party.

 

8.10                        Termination.  This Agreement may be terminated at
any time prior to the Distribution by and in the sole discretion of Parent
without the approval of Spinco or the stockholders of Parent.  In the event of
such termination, no Party shall have any liability of any kind to any other
Party or any other Person.  After the Distribution, this Agreement may not be
terminated except by an agreement in writing signed by the Parties.

 

8.11                        Subsidiaries.  Each of the Parties shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any entity that is contemplated
to be a Subsidiary of such Party after the Distribution Date.

 

8.12                        Third-Party Beneficiaries.  Except with respect to
Parent Indemnified Parties and Spinco Indemnified Parties, and in each case,
only where and as indicated herein, this Agreement is solely for the benefit of
the Parties and their respective Subsidiaries and shall not be deemed to confer
upon any other Person any remedy, claim, liability, reimbursement, cause of
action or other right in excess of those existing without reference to this
Agreement.  Notwithstanding anything in this Agreement to the contrary, this
Agreement is not intended to confer upon any Spinco Indemnified Parties any
rights or remedies against Spinco hereunder, and this Agreement is not intended
to confer upon any Parent Indemnified Parties any rights or remedies against
Parent hereunder.

 

8.13                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.

 

23

--------------------------------------------------------------------------------


 

8.14                        Waiver of Jury Trial.  The Parties hereby
irrevocably waive any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.

 

8.15                        Severability.  In the event any one or more of the
provisions contained in this Agreement were to be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

8.16                        Waiver.  The Parties may waive a provision of this
Agreement only by a writing signed by the party intended to be bound by the
waiver.  A party is not prevented from enforcing any right, remedy or condition
in the Party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the Party specifically waives the same in writing. A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver for any
other matter or occasion. Any enumeration of a Party’s rights and remedies in
this Agreement is not intended to be exclusive, and a Party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

 

8.17                        No Double Recovery.  No provision of this Agreement
shall be construed to provide an indemnity or other recovery for any costs,
damages, or other amounts for which the damaged Party has been fully compensated
under any other provision of this Agreement or under any other agreement or
action at law or equity. Unless expressly required in this Agreement, a Party
shall not be required to exhaust all remedies available under other agreements
or at law or equity before recovering under the remedies provided in this
Agreement.

 

8.18                        No Strict Construction; Interpretation.

 

(a)                                 Each of Parent and Spinco acknowledges that
this Agreement has been prepared jointly by the Parties hereto and shall not be
strictly construed against any Party hereto.

 

(b)                                 The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.  The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine

 

24

--------------------------------------------------------------------------------


 

as well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

 

Vornado Realty Trust

 

 

 

By:

/s/ Alan J. Rice

 

 

Name:  Alan J. Rice

 

 

Title:    Corporation Counsel

 

 

 

 

 

Urban Edge Properties

 

 

 

By:

/s/ Donald P. Casey

 

 

Name:  Donald P. Casey

 

 

Title:    General Counsel and Secretary

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------